t c memo united_states tax_court robert willis barkley sr petitioner v commissioner of internal revenue respondent docket no filed date robert willis barkley sr pro_se mary kay mcilyar for respondent memorandum findings_of_fact and opinion armen special_trial_judge respondent determined a deficiency in petitioner’s federal_income_tax for the taxable_year in the amount of dollar_figure after concessions by the parties ’ the issue for decision is whether respondent erred in crediting an overpayment claimed by ' the parties’ concessions are described infra in the text - - petitioner on his return against an outstanding liability owed by him for we hold that respondent did not err findings_of_fact some of the facts have been stipulated and they are so found petitioner resided in gunter texas at the time that his petition was filed with the court a petitioner’s tax_return for the year in issue petitioner timely filed a federal_income_tax return form 1040a for on his return petitioner claimed a credit for child and dependent care expenses the childcare credit in the amount of dollar_figure in support of the childcare credit petitioner attached to his return schedule child and dependent care expenses for form 1040a filers in filling out schedule petitioner mistakenly failed to complete part iii dependent care benefits asa consequence the amount of the childcare credit that petitioner claimed on schedule was overstated this resulted in petitioner's claiming an overpayment_of_tax on his return in the amount of dollar_figure if petitioner had filled out schedule correctly a childcare credit in the amount of dollar_figure would have been indicated this would have resulted in petitioner reporting a balance due of dollar_figure on his return respondent’s service_center processed petitioner’s return as though petitioner were entitled to the amount of the childcare credit claimed by him on schedule b disposition of the claimed overpayment at the time that petitioner filed his return he was liable for unpaid income taxes for and accordingly in date respondent credited the dollar_figure overpayment claimed by petitioner on his return against his liability c petitioner’s offer_in_compromise on or about date petitioner submitted an offer_in_compromise form_656 seeking to compromise his outstanding income_tax liabilities for and in exchange for the payment of a fixed amount of money and agreeing to various terms and conditions respondent accepted petitioner’s offer_in_compromise on or about date paragraphs g and jj of the offer_in_compromise provided in pertinent part as follows g the irs will keep any refund including interest due to me us because of overpayment of any_tax or other liability for tax periods extending through the calendar_year that the irs accepts the offer ' so stipulated although the bookkeeping entries may have been made in date the transcripts of account for both the overpayment year and the liability year indicate that the credit was effective date read literally paragraph g would appear to entitle respondent to keep a taxpayer’s refund even if the amount thereof exceeded the taxpayer’s total outstanding liability that continued j i we understand that i we remain responsible for the full amount of the tax_liability unless and until the irs accepts the offer in writing and i we have met all the terms and conditions of the offer the irs will not remove the original amount of the tax_liability from its records until i we have met all the terms of the offer d examination of petitioner’s return sometime after respondent accepted petitioner’s offer_in_compromise respondent commenced an examination of petitioner’s income_tax return for the examination culminated in the issuance of the notice_of_deficiency in date from which petitioner appealed to this court eb respondent’s concession and contention respondent concedes that the deficiency as determined in the notice_of_deficiency is overstated and that the correct amount of the deficiency is dollar_figure in this regard respondent contends that the deficiency is equivalent to the difference between the childcare credit claimed by petitioner on his return and allowed by respondent’s service_center in processing petitioner’s return and the childcare credit to which petitioner is entitled as shown by the following childcare credit claimed dollar_figure less allowable childcare credit -251 deficiency continued was the subject of an offer_in_compromise the facts in the present case do not however require that we decide this matter - - f petitioner’s concessions and contentions petitioner concedes that he mistakenly failed to complete part iii of schedule child and dependent care expenses for form 1040a filers and that as a consequence the amount of the childcare credit shown on schedule was overstated petitioner also concedes and respondent agrees that the amount of the childcare credit to which he is entitled is dollar_figure finally petitioner concedes that instead of claiming a dollar_figure overpayment on his return he should have reported a balance due of dollar_figure as shown by the following childcare credit claimed sec_960 less allowable childcare credit excess childcare credit claimed less overpayment claimed per return as filed -694 balance due petitioner contends that respondent should not have credited the dollar_figure overpayment claimed on his return to his tax_liability for because he contends respondent’s acceptance of the offer_in_compromise conclusively resolved his tax_liability for thus petitioner contends the dollar_figure overpayment remained available to offset all but dollar_figure of the excess childcare credit dollar_figure to which he is admittedly not entitled - - opinion we agree with petitioner that he should not have claimed a dollar_figure overpayment on his return but rather should have reported a balance due of dollar_figure however we decide issues by judging what actually happened and not by what should have happened see 417_us_134 the undisputed facts in this case demonstrate that petitioner claimed a dollar_figure overpayment on his return and that respondent credited the overpayment against an outstanding income_tax_liability owed by petitioner for we reject petitioner’s contention that respondent should not have credited the overpayment against the liability respondent’s action was taken pursuant to statutory authority conferred by sec_6402 that section provides in relevant part as follows a general_rule --in the case of any overpayment the secretary may credit the amount of such overpayment against any liability in respect of any internal revenue tax on the part of the person who made the overpayment at the time that petitioner filed his return and claimed an overpayment he owed tax for at the time that respondent credited the claimed overpayment against the outstanding liability no contractual or other limitation all section references are to the internal_revenue_code in effect for the taxable_year in issue - constrained respondent’s authority to take such action respondent was therefore fully justified in crediting petitioner’s overpayment against petitioner’s liability we also reject petitioner’s contention that respondent’s acceptance of the offer_in_compromise served to invalidate respondent’s prior action in crediting the overpayment against the liability in order to induce respondent to accept the offer_in_compromise petitioner agreed not only to pay a fixed amount of money but also to forgo any refund attributable to an overpayment_of_tax for any taxable_year through thus the premise for petitioner’s contention ie that the mere payment of the fixed amount of money upon submission of the offer_in_compromise wiped the slate clean insofar as his tax_liability was concerned is fatally flawed we remind petitioner that under paragraph j of the offer_in_compromise he remained liable for the full amount of the liabilities for and unless and until respondent accepted the offer and he met all the terms and conditions of the offer as spelled out in paragraph g of the offer_in_compromise one of those terms and conditions was his agreement to forgo any refund attributable to an overpayment_of_tax for any taxable_year through - - in conclusion we hold that respondent’s action in crediting the overpayment against the liability was fully consistent with the offer_in_compromise as well as with operative provisions of statutory law see 91_tc_85 after applying an overpayment to a taxpayer’s liability for another taxable_year the commissioner is not precluded from subsequently determining a deficiency for the taxable_year in respect of which the overpayment was originally claimed and allowed see also mckoin v commissioner tcmemo_2001_62 in so holding we are mindful of sec_6512 which serves to deny jurisdiction to the court to restrain or review any credit or reduction made by the secretary under sec_6402 112_tc_46 we have carefully considered remaining arguments made by petitioner for a result contrary to that expressed herein and to the extent not discussed above we consider those arguments to be without merit ’ ’ we specifically note that the absence of any reference to the dollar_figure credit on certain irs mailings that petitioner received in may and date does not mean that respondent never credited petitioner with the overpayment transcripts of account for the relevant years clearly demonstrate that respondent credited the overpayment to the liability --- - in order to give effect to our disposition of the disputed issue as well as the parties’ concessions decision will be entered for respondent in the amount of the reduced deficiency of dollar_figure
